     Case 2:20-cv-00259-PLM-MV ECF No. 5, PageID.27 Filed 01/22/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION
                                         ______

JUSTIN GIBSON,

                      Plaintiff,                    Case No. 2:20-cv-259

v.                                                  Honorable Paul L. Maloney

DEBRA A. LEBLANC,

                      Defendant.
____________________________/

                                         JUDGMENT

               In accordance with the opinion issued this date:

               IT IS ORDERED that Plaintiff’s action is DISMISSED WITH PREJUDICE for

failure to state a claim pursuant to 28 U.S.C. §§ 1915(e) and 1915A, and 42 U.S.C. § 1997e(c).



Dated:     January 22, 2021                         /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
